DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7-10, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 7 recites, “transmitting, from the terminal, downlink control information (DC1)”. Downlink control information (DCI) is transmitted by a base station to a terminal. A terminal does not transmit downlink control information. Therefore, the claimed transmitting DCI from the terminal is not clear. 
		Claims 8-10 depend upon claim 7 and thereby, are rejected for the reason discussed above with respect to claim 7.
		Claim 17 recites limitation (transmitting DCI from a terminal) similar to claim 7 above and thereby, is rejected for the reason discussed above with respect to claim 7.
		Claims 18-20 depend upon claim 17 and thereby, are rejected for the reason discussed above with respect to claim 17.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3, 6-7, 9, 11, 13, 16-17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 20200053768 A1, hereinafter referred to as Chen).
		Re claim 1, Chen teaches a method by a terminal for performing a sidelink (SL) communication (Fig. 15-16), the method comprising:
	(i) receiving, from a base station, configuration information on an SL communication including information on one or more SL resource pools (receiving plurality of resource pools configuration from the base station) and information on a bandwidth part (BWP) for each of the one or more SL resource pools (resource pool associated with one or multiple BWPs) (Fig. 15-16, Par 0470-0475, Par 0494-0496);
	(ii) receiving, from the base station, downlink control information (DCI) indicating resources for the SL communication from the one or more SL resource pools (receiving DCI from a base station allocating resources for sidelink communication in a network scheduling mode) (Fig. 15-16, Par 0470-0477, Par 0483-0489, Par 0494-0498);
	(iii) identifying the resources and the BWP for the SL communication based on the configuration information and the DCI (identifying a resource associated with a resource pool among the configured plurality of resource pools) (Fig. 15-16, Par 0470-0472, Par 0477, Par 0483-0489, Par 0494-0498, Par 0505-0506), and
	(iv) performing the SL communication based on the resources on the BWP (performing D2D communication) (Fig. 15-16, Par 0470, Par 0494, Par 0505).
		Claim 11 recites a terminal performing the steps recited in claim 1 and thereby, is rejected for the reason discussed above with respect to claim 1.
		Re claims 3, 9, 13, 19, Chen teaches that the information on the BWP includes at least one of an identity, a subcarrier spacing (SCS), a location (“A resource pool could be a set of flexible slots and/or flexible symbols in or associated with one or multiple BWPs”, Par 0474), and a bandwidth of the BWP (uplink/downlink BWP) (Par 0474-0475).
		Re claims 6, 16, Chen teaches that the DCI includes information indicating one of the one or more SL resource pools (Fig. 15-16, Par 0470-0472, Par 0477, Par 0483-0489, Par 0494-0498, Par 0505-0506).
		Re claim 7, Chen teaches a method by a base station for supporting a sidelink (SL) communication, the method comprising:
	(i) transmitting, to a terminal, configuration information on an SL communication including information on one or more SL resource pools (plurality of resource pools configuration transmitted by the base station) and information on a bandwidth part (BWP) for each of the one or more SL resource pools (resource pool associated with one or multiple BWPs) (Fig. 15-16, Par 0470-0475, Par 0494-0496); and
	(ii) transmitting, from the terminal (for the purpose of examination, examiner assumes that the DCI is transmitted to the terminal, not from the terminal), downlink control information (DCI) indicating resources for an SL communication from the one or more SL resource pools (DCI transmitted by the base station to allocate resources for sidelink communication in a network scheduling mode) (Fig. 15-16, Par 0470-0477, Par 0483-0489, Par 0494-0498).
		Claim 17 recites a base station performing the steps recited in claim 7 and thereby, is rejected for the reason discussed above with respect to claim 7.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 4-5, 8, 10, 12, 14-15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above and further in view of Chen et al (US 20210168814 A1, hereinafter referred to as Chen ‘814).
		Re claims 2, 8, 12, 18, Chen teaches to transmit, to the base station, a message (SL BSR) requesting resources for an SL transmission base station allocates SL resources to a UE based on the SL BSR received from the UE, Par 0470 --- Chen does not disclose that sidelink BSR indicates a frequency for the SL transmission and a destination of the SL transmission). 
		Chen does not explicitly disclose that sidelink BSR (claimed request) indicates a frequency for the SL transmission and a destination of the SL transmission.
		Chen ‘814 teaches that sidelink BSR (claimed request) indicates a frequency for the SL transmission (SCS/BWP ID) and a destination of the SL transmission (destination ID/index) (Par 0123-0125).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Chen by including the step that sidelink BSR (claimed request) indicates a frequency for the SL transmission and a destination of the SL transmission, as taught by Chen ‘814 for the purpose of providing resource configuration for a sidelink in Internet of vehicles based on 5G sidelink, as taught by Chen ‘814 (Par 0002, 0005-0007).
		Re claims 4, 14, Chen does not explicitly disclose that the DCI is received through a physical downlink control channel (PDCCH) addressed to an SL-radio network temporary identifier (RNTI) on an active downlink (DL) BWP.
		Chen ‘814 teaches that the DCI is received through a physical downlink control channel (PDCCH) addressed to an SL-radio network temporary identifier (RNTD (SL-INT-RNTI, SL-V-SPS-RNTI) on an active downlink (DL) BWP (downlink bandwidth associated with the transmitted PDCCH) (Par 0127-0129).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Chen by including the step that the DCI is received through a physical downlink control channel (PDCCH) addressed to an SL-radio network temporary identifier (RNTI) on an active downlink (DL) BWP, as taught by Chen ‘814 for the purpose of providing resource configuration for a sidelink in Internet of vehicles based on 5G sidelink, as taught by Chen ‘814 (Par 0002, 0005-0007).
		Re claims 5, 15, Chen teaches that the sidelink resource pools are associated with downlink BWPs (Par 0474).
		Chen does not explicitly disclose to start a BWP inactivity timer associated with the active DL BWP.
		Chen ‘814 teaches to start a BWP inactivity timer associated with the active 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Chen by including the step to start a BWP inactivity timer associated with the active 
		Chen teaches that the sidelink resource pools are associated with downlink BWPs (Par 0474). Therefore, Chen in view of Chen ‘814 discloses that the unicast sidelink BWP is a downlink BWP as the sidelink resource pools are associated with downlink BWPs. Chen in view of Chen ‘814 is capable of starting a BWP inactivity timer associated with the active DL BWP and it would have been obvious to do so to manage communication resources efficiently and effectively.
		Re claims 10, 20, Chen teaches that the DCI includes information indicating one of the one or more SL resource pools (Fig. 15-16, Par 0470-0472, Par 0477, Par 0483-0489, Par 0494-0498, Par 0505-0506).
		Chen does not explicitly disclose that the DCI is transmitted through a physical downlink control channel (PDCCH) addressed to an SL-radio network temporary identifier (RNTI) on an active downlink (DL) BWP.
		Chen ‘814 teaches that the DCI is transmitted through a physical downlink control channel (PDCCH) addressed to an SL-radio network temporary identifier (RNTD (SL-INT-RNTI, SL-V-SPS-RNTI) on an active downlink (DL) BWP (downlink bandwidth associated with the transmitted PDCCH) (Par 0127-0129).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Chen by including the step that the DCI is transmitted through a physical downlink control channel (PDCCH) addressed to an SL-radio network temporary identifier (RNTI) on an active downlink (DL) BWP, as taught by Chen ‘814 for the purpose of providing resource configuration for a sidelink in Internet of vehicles based on 5G sidelink, as taught by Chen ‘814 (Par 0002, 0005-0007).



Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473